Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The amendments to the claims filed 11/08/2020 were received and have been entered.  Claims 37 and 39 have been amended. Claims 2-20, 34 and 38 have been canceled. Therefore, claims 1, 21-33, 35-37 and 39-41 are currently pending.
Specification
The disclosure is objected to because of the following informalities: reference character “123” has been used to designate both “cable” and “button” in paragraph [0023] and [0024].  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “123” has been used to designate both “cable” and “button.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a claim language “which manipulates the lighting system such that” incomprehensive and indefinite subject matter so that examiner cannot interpret this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borra US 2013/0211583.
Regarding claim 1, Borra teaches a system (a machine 1, Figs 1-4) for displaying (display 8) a plurality of objects (a series of products 5, ¶80), comprising: 
at least one display case (a chamber 3 has multiple magazines 4, ¶80) which houses said plurality of objects (the series of products 5, abstract) such that each of said plurality of objects is visible from outside of said at least one display case (with the aim of improving the visibility of the series of products 5 contained in the magazine 4 from outside in the transparent, ¶80);
a lighting system (a plurality of light sources 13, ¶80); an electronic display (a LCD display 8, ¶103); and a control system which causes each of said plurality of objects to be successively displayed on said electronic display (a control unit 9 can require the display 8 to visualize at least an item of information indicating the origin of at least a product 5 contained in the magazine 4. ¶88), 
 which manipulates ([0062] The selecting device 7 shown has a keyboard, though obviously touch-sensitive devices could be alternatively or contemporaneously used) the lighting system such that (not interpreted due to 112b issue)
while each of said plurality of objects is being displayed on said electronic display (at least a light source, in particular arranged internally of the housing chamber and acting on the magazine, switchable an operating condition, in which it illuminates a predetermined number of products contained in the magazine. See ¶37),    the object being displayed is simultaneously highlighted in said at least one display case by the lighting system (the display 8 reproduces at least a datum and an image relating to one or more products 5 contained in the store 4 and exhibits, at the same time, transparent zones to enable at least partial vision of a product 5 contained in the magazine 4. See ¶79. Accordingly, “illuminating a predetermined number of products” interpreted “highlighting an object”).
Regarding claim 21, Borra teaches a method for displaying objects, comprising: providing at least one display case (a chamber 3 has multiple magazines 4, ¶80) (a plurality of light sources 13, ¶80) and an electronic display (a LCD display 8, ¶103);  arranging a plurality of objects in said at least one display case (arranging a series of products 5 in the multiple magazines 4, see ¶80); displaying an image of each of said plurality of objects on said electronic display; and while each image of each of said plurality of objects is being displayed on said electronic display, highlighting that object in the at least one display case with the lighting system (at least a light source, in particular arranged internally of the housing chamber and acting on the magazine, switchable an operating condition, in which it illuminates a predetermined number of products contained in the magazine. See ¶37. The control unit 8 is configured such as to switch the display 8 into a superposing condition (FIG. 4), in which the display 8 reproduces at least a datum and an image relating to one or more products 5 contained in the store 4 and exhibits, at the same time, transparent zones to enable at least partial vision of a product 5 contained in the magazine 4. See ¶79.  Accordingly, “illuminating a predetermined number of products” interpreted “highlighting an object”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 22-23, 25-26, 32-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Borra as applied to claim 21 above, and further in view of Van De Sluis et al. US 2016/0183350.
Regarding claim 22, Borra fails to teach wherein highlighting an object in the display case with the lighting system includes illuminating the highlighted object such that it appears brighter than the rest of the plurality of objects.
	Van De Sluis teaches a navigational controller and/or hand gesture input configured to control a lighting manipulation gesture associated with one of a plurality of detected objects. In some embodiments data from both the gesture sensor and the object sensor may be utilized to associate a lighting manipulation gesture with a particular object. In some embodiments feedback may be provided to initially alert the user to which object the lighting manipulation gesture will apply. For example, upon initially detecting a user's hand in a lighting manipulation area associated with a particular object, the lighting being directed to the object may temporarily flash, change colors, dim, and/or brighten. See Van De Sluis ¶30 and ¶61 and see also Figs 1-3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Van De Sluis in the method of Borra. The motivation for doing so would control one or more properties of light output directed at an object. Van De Sluis ¶ [0001].
Regarding claim 23, Borra and Van De Sluis teach the method of claim 21, wherein highlighting an object in the display case with the lighting system includes illuminating the highlighted object in a wavelength of light that is different than 
Regarding claim 25, Borra and Van De Sluis teach the method of claim 21, wherein highlighting an object in the display case includes manipulating the lighting system such that the object appears brighter in said at least one display case than the rest of the plurality of objects.  (Van De Sluis teaches a navigational controller and/or hand gesture input configured to control a lighting manipulation gesture associated with one of a plurality of detected objects. In some embodiments data from both the gesture sensor and the object sensor may be utilized to associate a lighting manipulation gesture with a particular object. In some embodiments feedback may be provided to initially alert the user to which object the lighting manipulation gesture will apply. For example, upon initially detecting a user's hand in a lighting manipulation area associated with a particular object, the lighting being directed to the object may temporarily flash, change colors, dim, and/or brighten. See Van De Sluis ¶30 and ¶61 and see also Figs 1-3.)
Regarding claim 26, Borra and Van De Sluis teach the method of claim 21, wherein highlighting that object in the at least one display case with the lighting system is accomplished with a control system, wherein said control system is a computer equipped with a screen, and wherein said electronic display is said screen. (Van De The term “user interface” as used herein refers to an interface between a human user or operator and one or more devices that enables communication between the user and the device(s). Examples of user interfaces that may be employed in various implementations of the present disclosure include, but are not limited to buttons, a mouse, keyboard, various types of game controllers, display screens, various types of graphical user interfaces (GUIs), touch screens, microphones and other types of sensors that may receive some form of human-generated stimulus and generate a signal in response thereto.)
Regarding claim 32, Borra and Van De Sluis teach the method of claim 21, wherein the at least one display case is a plurality of display cases. (Van De Sluis teaches multiple LED-based lighting systems shown in Figures 3, 5 and 7-8).
Regarding claim 33, Borra and Van De Sluis teach the method of claim 21, wherein the at least one display case includes a display case with a plurality of shelves, and wherein at least one of the plurality of objects is disposed on each of the plurality of shelves. (Borra teaches a machine 1, which is a display case, has a plurality of shelves 4b, Figures 1-4 and ¶59.)
Regarding claim 35, Borra and Van De Sluis teach the method of claim 33, wherein the lighting system includes a plurality of light fixtures, and wherein each of the plurality of light fixtures is arranged to illuminate exactly one of the plurality of objects.
(Van De Sluis teaches [0048] At step 15 initial lighting is directed to the object identified at step 10. For example, with reference to FIG. 3, lighting A from lighting unit 160 is directed to shoes 1, lighting B from lighting unit 160 is directed to watch 2, and lighting C from lighting unit 160 is directed to purse 3. Also, for example, with reference to FIG. 
Regarding claim 36, Borra and Van De Sluis teach the method of claim 21, wherein the control system has a tangible, non-transient memory system associated therewith having suitable programming instructions recorded therein which, when executed by at least one processor, cause a presentation to be displayed on the electronic display, wherein the presentation includes a succession of windows, and wherein each window in the succession of windows contains information about one of the plurality of products.  (Van De Sluis teaches [0026] The term “controller” is used herein generally to describe various apparatus relating to the operation of one or more light sources. A controller can be implemented in numerous ways (e.g., such as with dedicated hardware) to perform various functions discussed herein. A “processor” is one example of a controller which employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform various functions discussed herein. A controller may be implemented with or without employing a processor, and also may be implemented as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed microprocessors and associated circuitry) to perform other functions. Examples of controller components that 
Claims 24, 27-31, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Borra as applied to claim 1 above, and further in view of Scavezze et al. US 2014/0043433.
Regarding claim 24, Borra fails to teach wherein displaying an image of each of said plurality of objects on said electronic display includes presenting a slideshow of the plurality of objects on said electronic display.
Scavezze teaches a display case 108 comprising a display device 104 presented in slideshow of objects contained therein. See Scavezze ¶21, ¶24 and ¶47, figure 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify a display case comprising a display device presented in slideshow taught by Scavezze in the method of Borra. The motivation for doing so would view what is located behind the surface without gaining an actual, physical view behind the surface. Scavezze ¶ 9.
Regarding claim 27, Borra and Scavezze teach the method of claim 26, wherein said computer is further equipped with (a) a tangible, non-transient memory device, and 

Regarding claim 28, Borra and Scavezze teach the method of claim 27, further comprising: repeating said predetermined sequence until the program is interrupted.

Regarding claim 29, Borra and Scavezze teach the method of claim 27, further comprising: repeating said predetermined sequence until the program is stopped or paused. (Scavezze teaches the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. ¶24).
Regarding claim 30, Borra and Scavezze teach the method of claim 27, further comprising: displaying each window in the sequence on the electronic display for a predetermined amount of time. (Scavezze teaches the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. ¶24).
Regarding claim 31, Borra and Scavezze teach the method of claim 27, further comprising: displaying the plurality of windows on the electronic display as a slideshow.
(Scavezze teaches [0024] displaying the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. [0025] Further, in some embodiments, the see-through display device may be configured to allow a user to view behind multiple surfaces. For example, FIG. 3 illustrates a plurality of scenes representing various "depths" within an environment. More specifically, FIG. 3 illustrates scene 300 viewable through a see-through display device (e.g., see-through display device 104 of FIG. 1) within environment 302, wherein scene 300 comprises surface 304 (e.g., a door) of object 306 (e.g., a cabinet) obscuring 
Regarding claim 37, Borra and Scavezze teach the method of claim 36, wherein the presentation is a slideshow, and further comprising: receiving, from a navigational control device, input from a user indicating one of the plurality of objects as being of interest to the user; and advancing the presentation to a particular window in the succession of windows which contains information relevant to the product indicated to be of interest to the user. (Scavezze teaches [0056] Computing system 600 includes a logic subsystem 602 and a data-holding subsystem 604. Computing system 600 may optionally include a display subsystem 606, communication subsystem 608, and/or other components not shown in FIG. 6. Computing system 600 may also optionally include user input devices such as game controllers.)
Regarding claim 39, Borra and Scavezze teach the method of claim 37 claim 38, wherein the navigational control device contains at least one input device, and further comprising: using input from the at least one input device to manipulate the lighting system such that each of the plurality of objects is highlighted in succession. (Scavezze teaches [0032] Further, in some embodiments, the user device may include one or more illumination devices (e.g., IR LEDs, flash, structured light emitters, etc.) to aid with image acquisition. Such illumination devices may be activated in response to one or more environmental inputs (e.g., low light detection) and/or one or more user inputs by the game controller.)

s 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Borra and Scavezze as applied to claim 39 above, and further in view of Van De Sluis.
Regarding claim 40, Borra and Scavezze fail to teach receiving, at the control system, user input from the navigational control device; and in response to the input received from the user, advancing the presentation to a window having information which corresponds to the last of the plurality of products to be highlighted.
Van De Sluis teaches a navigational controller and/or hand gesture input configured to control a lighting manipulation gesture associated with one of a plurality of detected objects. In some embodiments data from both the gesture sensor and the object sensor may be utilized to associate a lighting manipulation gesture with a particular object. In some embodiments feedback may be provided to initially alert the user to which object the lighting manipulation gesture will apply. For example, upon initially detecting a user's hand in a lighting manipulation area associated with a particular object, the lighting being directed to the object may temporarily flash, change colors, dim, and/or brighten. See Van De Sluis ¶30 and ¶61 and see also Figs 1-3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Van De Sluis in the method of Borra. The motivation for doing so would control one or more properties of light output directed at an object. Van De Sluis ¶ [0001].
Regarding claim 41, Borra, Scavezze and Van De Sluis teach the method of claim 40, further comprising: illuminating, while one of the plurality of objects is being highlighted, the one of the plurality of objects with greater intensity than any of the other 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 1, 2021